IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

PAUL V. DEGENHART,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3374

SCBT, A SOUTH CAROLINA
STATE          CHARTERED
BANKING      CORPORATION
D/B/A FIRST FEDERAL, A
DIVISION OF SCBT.

      Appellee.


_____________________________/

Opinion filed February 12, 2015.

An appeal from the Circuit Court for Duval County.
Virginia Norton, Judge.

Paul V. Degenhart, pro se, Appellant.

E. Robert Meek of Foley & Lardner LLP, Jacksonville; James A. McKee and
Benjamin J. Grossman of Foley & Lardner, Tallahassee; and Harrison Wesley Poole
of Poole & Poole, P.A., Fernandina Beach, for Appellee.



PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.